Exhibit 10.12
 
INTERCREDITOR AND SUBORDINATION AGREEMENT
 
INTERCREDITOR AND SUBORDINATION AGREEMENT dated as of September 10, 2010, by and
among HAROLD K. FLETCHER, an individual (“HKF”), JEFFREY C. O’HARA, an
individual (“JCO” and, together with HKF, the “Subordinated Lenders” and each, a
“Subordinated Lender”), TEL-INSTRUMENT ELECTRONICS CORP., a New Jersey
corporation (“Issuer”), and BCA MEZZANINE FUND, L.P., a Delaware limited
partnership (“Purchaser”).
 
WHEREAS, Issuer and Purchaser have entered into the Securities Purchase
Agreement (as defined below) on the date hereof pursuant to which, among other
things, Purchaser has agreed, subject to the terms and conditions set forth in
the Securities Purchase Agreement, to extend credit to Issuer as evidenced by
that certain Senior Secured Promissory Note of even date herewith issued by
Issuer to Purchaser in the original principal amount of $2,500,000;
 
WHEREAS, in accordance with the terms of the Securities Purchase Agreement and
the other Senior Loan Documents (as hereinafter defined), Issuer has granted
Purchaser a first priority lien on, security interest in and right of set-off
against any and all right, title and interest of Issuer in and to the
Collateral; and
 
WHEREAS, as an inducement to and as one of the conditions precedent to the
agreement of Purchaser to consummate the transactions contemplated by the
Securities Purchase Agreement and the other Senior Loan Documents, Purchaser
requires the execution and delivery of this Agreement by each Subordinated
Lender and Issuer.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions.
 
(a) Capitalized terms used but not defined herein (including in the preamble and
recitals above) shall have the meanings given such terms in the Securities
Purchase Agreement.
 
(b) The following terms shall have the following meanings:
 
“Agreement” means this Intercreditor and Subordination Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified under
Title 11 of the United States Code, or any successor statutes, and the
bankruptcy rules promulgated thereunder, as the same may be in effect from time
to time.
 
“Collateral” means the collective reference to the “Collateral” (as defined in
the Security Agreement) and any and all other property from time to time subject
to Liens or security interests to secure payment or performance of the Senior
Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
“Credit Parties” means Issuer and any other Person that at any time is or
becomes directly or indirectly liable on or in respect of, or that provides
security for, any Senior Obligations, and their successors and permitted
assigns.
 
“Enforcement Action” means, with respect to the Subordinated Obligations, any
action to collect all or any portion of the Subordinated Obligations, to
accelerate or demand payment of all or any portion of the Subordinated
Obligations or to enforce any of the rights and remedies of any holder of any of
the Subordinated Obligations, either pursuant to the Subordinated Loan
Documents, at law, or in equity, including, but not limited to: (i) commencing
or pursuing legal proceedings to collect any amounts owed with respect to the
Subordinated Obligations; (ii) execution upon, or otherwise enforcing any
judgment obtained with respect to, amounts owed on the Subordinated Obligations;
or (iii) commencing or pursuing any judicial or non-judicial proceedings with
respect to the Subordinated Obligations to foreclose upon, or to acquire title
in lieu of foreclosure as to, all or any portion of the assets of Issuer.
 
“Insolvency Event” means (i) Issuer or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Issuer or any of its Subsidiaries making a general assignment for the
benefit of its creditors; (ii) there being commenced against Issuer or any of
its Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above; (iii) there being commenced against Issuer or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets; (iv) Issuer or any of its Subsidiaries taking
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) Issuer or any of its Subsidiaries generally not paying, or being unable
to pay, or admitting in writing its inability to pay, its debts as they become
due.
 
“Insolvency Proceeding” means the occurrence or commencement of any proceeding
specified in clause (i) or clause (ii) of the definition of “Insolvency Event”
in this Agreement.
 
“Issuer” has the meaning specified in the recitals of this Agreement.
 
“Permitted Refinancing” means any refinancing of the Senior Obligations under
the Transaction Documents; provided that the financing documentation entered
into by the Credit Parties in connection with such Permitted Refinancing
constitutes Permitted Refinancing Loan Documents.
 
“Permitted Refinancing Loan Documents” means any financing documentation which
replaces the Transaction Documents and pursuant to which the Senior Obligations
under the Transaction Documents are refinanced, as such financing documentation
may be amended, restated, supplemented or otherwise modified from time to time
as permitted hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permitted Interest Payments” means regularly scheduled cash payments of
interest, at the non-default rate of interest, pursuant to and in accordance
with the Subordinated Notes.
 
“Permitted Subordinated Debt Payments” means (i) Permitted Interest Payments and
(ii) Permitted Debt Prepayments, pursuant to and in accordance with the terms
and conditions of the Securities Purchase Agreement (including Section 9.06
thereof).
 
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
 
“Purchaser” has the meaning specified in the recitals of this Agreement.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of September 10, 2010, by and among Issuer, Purchaser and the other parties
from time to time party thereto, as such Securities Purchase Agreement may be
amended, restated, modified or supplemented from time to time, including,
without limitation, amendments, modifications, supplements and restatements
thereof giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such Securities Purchase Agreement (whether provided by
the original Purchaser under the Securities Purchase Agreement or a successor
Purchaser).
 
“Security Agreement” means the Security Agreement, dated as of September 10,
2010, by and among Issuer, Purchaser and the other parties from time to time
party thereto, as such Security Agreement may be amended, restated, modified or
supplemented from time to time.
 
“Senior Default” means any “Default” or an “Event of Default” under the
Securities Purchase Agreement or any other Senior Loan Document.
 
“Senior Lender” means Purchaser, each other holder of a Senior Obligation and
each of their respective successors and assigns.
 
“Senior Loan Documents” means the collective reference to the Securities
Purchase Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and all other documents, instruments and
agreements that from time to time evidence the Senior Obligations or secure or
support payment or performance thereof, as the same may be amended, restated,
modified or supplemented from time to time, including, without limitation,
amendments, modifications, supplements and restatements thereof giving effect to
increases, renewals, extensions, refundings, deferrals, restructurings,
replacements or refinancings of, or additions to, the arrangements provided
therein (whether provided by Purchaser under the Securities Purchase Agreement
or a successor Purchaser).
 
 
3

--------------------------------------------------------------------------------

 
 
“Senior Obligations” means the “Secured Obligations”, as such term is defined in
the Security Agreement, including, without limitation, all principal, interest,
fees, expenses, indemnities and reimbursement obligations at any time owed by
the Credit Parties to Senior Lender pursuant to the terms of the Transaction
Documents, in each instance, whether before or after the commencement of an
Insolvency Proceeding and without regard to whether or not an allowed claim, and
all obligations and liabilities incurred with respect to Permitted Refinancings,
together with any amendments, restatements, modifications, renewals or
extensions thereof.
 
“Subordinated Event of Default” means an Event of Default (as defined in any
Subordinated Note or other Subordinated Loan Document as in effect on the date
hereof).
 
“Subordinated Lenders” has the meaning specified in the recitals of this
Agreement.
 
“Subordinated Loan Documents” means the collective reference to the Subordinated
Notes and any other documents, agreements or instruments that from time to time
evidence or otherwise relate to the Subordinated Obligations.
 
“Subordinated Notes” means, collectively, the (i) Subordinated Note dated as of
February 22, 2010 in the original principal amount of $125,000 issued by Issuer
to HKF, in the form of Exhibit A hereto, and (ii) Subordinated Note dated as of
February 22, 2010 in the original principal amount of $125,000 issued by Issuer
to JCO, in the form of Exhibit B hereto, each as in effect as of the date hereof
and as amended, supplemented, restated or otherwise modified from time to time
as permitted by this Agreement and the Senior Loan Documents, including any
notes issued in exchange or substitution therefor.
 
“Subordinated Obligations” means the collective reference to the unpaid
principal of and interest on the Subordinated Notes and all other Indebtedness
of Issuer owing to the Subordinated Lenders (including, without limitation,
interest accruing at the then applicable rate provided therein after the
maturity of the Subordinated Notes and interest accruing at the then applicable
rate provided in the Subordinated Notes after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to Issuer, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Subordinated Notes, this Agreement, or any other Subordinated Loan Document, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Subordinated Lenders that are
required to be paid by Issuer pursuant to the terms of any other Subordinated
Loan Document); provided, however, that Subordinated Obligations shall not
include obligations for compensation, employee benefits and reimbursement of
related costs incurred in the Ordinary Course of Business, to the extent any of
the foregoing constitutes Indebtedness, and to the extent such Indebtedness is
permitted by the Securities Purchase Agreement.
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e) No inference in favor of, or against, any party to this Agreement shall be
drawn from the fact that such party has drafted any portion of this Agreement.
 
2. Subordination; Enforcement Action.  Issuer and each Subordinated Lender
hereby agrees, for itself and each future holder of the Subordinated
Obligations, that:
 
(a) No part of the Subordinated Obligations shall have any claim to any assets
of Issuer on a parity with or prior to the claim of any of the Senior
Obligations.
 
(b) Unless and until the Senior Obligations have been paid in full, without the
express prior written consent of Senior Lender, (1) no Subordinated Lender
shall, directly or indirectly, take, demand, accept or receive from Issuer or
any other Person, in cash or other property or by setoff or in any other manner,
payment of all or any of the Subordinated Obligations, and (2) Issuer shall not
make, give or permit, directly or indirectly, by setoff, redemption, purchase or
in any other manner, any payment of or with respect to, or any collateral or
other security for, the whole or any part of the Subordinated Obligations,
including, without limitation, any guarantee, letter of credit or similar credit
support to support payment of any of the Subordinated Obligations; provided,
however, that, subject in all respects to the other terms and provisions hereof,
(x) each Subordinated Lender may accept and retain, and Issuer may make,
Permitted Subordinated Debt Payments so long as no Blockage Period is then in
effect; and (y) Issuer may resume making any Permitted Interest Payment, and may
make any Permitted Interest Payment missed during any Blockage Period, upon the
cessation of a Blockage Period.  A “Blockage Period” shall exist from and after
the date that any Senior Default shall have occurred, until the earlier to occur
of (a) the cure or waiver of such Senior Default, as determined by Senior Lender
in its sole discretion and (b) the payment in full of the Senior Obligations.
 
(c) Unless and until the Senior Obligations have been paid in full, without the
express written consent of Senior Lender, no Subordinated Lender shall commence
any Enforcement Action.
 
(d) The expressions “prior payment in full,” “payment in full,” “paid in full”
and any other similar terms or phrases when used herein with respect to the
Senior Obligations shall mean (i) the indefeasible payment in full, in
immediately available funds, of all of the Senior Obligations and the
performance in full of all of the Senior Obligations, (ii) the termination or
expiration of all Senior Loan Documents, and (iii) termination of any and all
commitments to lend under the Senior Loan Documents.  Senior Obligations shall
be considered to be outstanding whenever any loan commitment under any Senior
Loan Document is outstanding.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Each holder of Senior Obligations, whether now outstanding or hereafter
created, incurred, assumed or guaranteed, shall be deemed to have acquired
Senior Obligations in reliance upon the provisions contained in this Agreement.
 
3. Additional Provisions Concerning Subordination.  Without limiting any other
term or provision in this Agreement:
 
(a) The Subordinated Lenders and Issuer hereby agree that upon the occurrence of
any Insolvency Event:
 
(i) all Senior Obligations shall be paid in full before any payment or
distribution is made with respect to any of the Subordinated Obligations; and
 
(ii) any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any Subordinated
Lender would be entitled except for the provisions hereof, shall be paid or
delivered by such Credit Party, or any receiver, trustee in bankruptcy,
liquidating trustee, disbursing agent or other Person making such payment or
distribution, directly to Senior Lender for application against the Senior
Obligations (in accordance with the terms of the applicable Senior Loan
Documents), to the extent necessary to pay in full all Senior Obligations,
before any payment or distribution shall be made to any Subordinated Lender, and
(x) each Subordinated Lender hereby unconditionally authorizes, empowers and
directs all trustees, receivers, custodians, conservators, or any other Persons
having authority over the property of any Credit Party to effect delivery of all
such payments and distributions to Senior Lender and (y) each Subordinated
Lender agrees to execute and deliver to Senior Lender such further instruments
as may be requested by Senior Lender to confirm the authorization referred to in
the foregoing clause (x).
 
(b) Upon the occurrence of any Insolvency Proceeding commenced by or against any
Credit Party:
 
(i) each Subordinated Lender irrevocably authorizes and empowers Senior Lender
to demand, sue for, collect and receive every payment or distribution on account
of any of the Subordinated Obligations payable or deliverable in connection with
such event or proceeding, until the Senior Obligations are paid in full, and
give acquittance therefor;
 
(ii) each Subordinated Lender irrevocably authorizes and empowers Senior Lender
to file claims and proofs of claim in any such Insolvency Proceeding and take
such other actions, in its own name, or in the name of the Subordinated Lenders
or otherwise, as Senior Lender may deem necessary or advisable for the
enforcement of the provisions of this Agreement; provided, however, that the
foregoing authorization and empowerment imposes no obligation on Senior Lender
to take any such action;
 
(iii) each Subordinated Lender shall take such action, duly and promptly, as
Senior Lender may request from time to time:
 
 
6

--------------------------------------------------------------------------------

 
 
(A) to collect the Subordinated Obligations for the account of the Senior
Lenders until the Senior Obligations are paid in full; and
 
(B) to file appropriate proofs of claim in respect of the Subordinated
Obligations and deliver copies of any such proofs of claim to Senior Lender; and
 
(iv) each Subordinated Lender shall execute and deliver such powers of attorney,
assignments or proofs of claim or other instruments as Senior Lender may request
to enable Senior Lender to enforce any and all claims in respect of the
Subordinated Obligations and to collect and receive any and all payments and
distributions, until the Senior Obligations are paid in full, which may be
payable or deliverable at any time upon or in respect of the Subordinated
Obligations.
 
(c) Except as otherwise expressly permitted by the terms hereof, if any payment
or distribution, whether consisting of money, property or securities, shall be
collected or received by or come into the custody, control or possession of any
Subordinated Lender in respect of the Subordinated Obligations, such
Subordinated Lender shall forthwith deliver the same to Senior Lender for
application against the Senior Obligations, in the exact form received, duly
endorsed to Senior Lender, if required, in each case to be applied to the
payment or prepayment of the applicable Senior Obligations in accordance with
the terms of the applicable Senior Loan Documents until such Senior Obligations
are paid in full.  Until so delivered, such payment or distribution shall be
held in trust by such Subordinated Lender as the property of the Senior Lenders,
segregated from other funds and property held by such Subordinated Lender.
 
4. Subrogation.  Until the Senior Obligations are paid in full, the Subordinated
Lenders shall not make or assert any claim of subrogation under applicable law
or otherwise with respect to the Senior Lenders or the Senior Obligations.  Upon
the payment in full of the Senior Obligations, the Subordinated Lenders shall be
subrogated to the rights of the Senior Lenders to receive payments or
distributions of assets of Issuer and each other Credit Party in respect of the
Senior Obligations until the Senior Obligations shall be paid in full.  For the
purposes of such subrogation, payments or distributions to Senior Lender of any
money, property or securities to which any Subordinated Lender would be entitled
except for the provisions of this Agreement shall be deemed, as between Issuer
and its creditors (other than the Senior Lenders and such Subordinated Lender),
to be a payment by Issuer to or on account of Subordinated Obligations (it being
understood that the provisions of this Agreement are, and are intended solely,
for the purpose of defining the relative rights of the Subordinated Lenders, on
the one hand, and Senior Lender, on the other hand).
 
 
7

--------------------------------------------------------------------------------

 
 
5. Consents, Waivers and Covenants of Subordinated Lenders.
 
(a) Each Subordinated Lender consents and agrees that, without the necessity of
any reservation of rights against any Subordinated Lender, and without notice to
or further assent by any Subordinated Lender:
 
(i) any demand for payment of any Senior Obligations made by Senior Lender may
be rescinded in whole or in part by Senior Lender, and any Senior Obligation may
be continued, and the Senior Obligations, or the liability of any Credit Party
or any guarantor or any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, or any obligation or liability of any Credit Party or any other party
under any Senior Loan Document, or any other agreement, may, from time to time,
in whole or in part, be amended, restated, renewed, extended, increased,
modified, accelerated, compromised, restructured, waived, surrendered, or
released by Senior Lender;
 
(ii) the Securities Purchase Agreement, the other Senior Loan Documents and the
Senior Obligations may be amended, restated, modified, extended, increased,
renewed, restructured, supplemented or terminated, in whole or in part, as
Senior Lender may deem advisable from time to time, and any collateral security
at any time held by Senior Lender for the payment of any of the Senior
Obligations may be sold, exchanged, restructured, waived, surrendered or
released, in each case all without notice to or further assent by any
Subordinated Lender, which will remain bound under this Agreement, and Senior
Lender shall have the right to grant waivers or consents to any Credit Party
with respect to any of the Senior Obligations or any Senior Loan Document in any
manner whatsoever, all without impairing, abridging, releasing or affecting the
subordination provided for herein; and
 
(iii) any Permitted Refinancing may be consummated by any Credit Party to the
extent that such Permitted Refinancing constitutes a Senior Obligation.
 
(b) Each Subordinated Lender waives any and all notice of the creation, renewal,
extension, increase, or accrual of any of the Senior Obligations and notice of
or proof of reliance by Senior Lender upon this Agreement.  The Senior
Obligations shall be deemed conclusively to have been created, contracted or
incurred in reliance upon this Agreement, and all dealings between the Credit
Parties and Senior Lender shall be deemed to have been consummated in reliance
upon this Agreement.  Each Subordinated Lender acknowledges and agrees that
Senior Lender has relied upon the subordination provided for herein in entering
into the Senior Loan Documents and in making funds available to Issuer
thereunder.  Each Subordinated Lender waives notice of or proof of reliance on
this Agreement and protest, demand for payment and notice of default.
 
(c) The Subordinated Lenders hereby consent to the Liens on the Collateral
created  in favor of Senior Lender under the Senior Loan Documents, and agree
that the grant, perfection, priority and existence of such Liens does not and
shall not constitute a Subordinated Event of Default or any other default under
any Subordinated Loan Document.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Concurrently with the issuance thereof, the Subordinated Lenders shall
provide Senior Lender with a copy of any written notice of any Subordinated
Event of Default or similar communication given by any Subordinated Lender to
Issuer pursuant to or in connection with any of the Subordinated Loan
Documents.  Upon demand by Senior Lender, the Subordinated Lenders will furnish
to Senior Lender a statement of the indebtedness owing from Issuer to the
Subordinated Lenders.  Senior Lender may rely without further investigations
upon such statements.
 
(e)           Notwithstanding anything in the Subordinated Notes or any other
agreement or instrument to the contrary, the Subordinated Lenders and Issuer
hereby acknowledge and agree that the maturity date of each of the Subordinated
Notes shall be the later of (x) April 1, 2011 and (y) the date upon which the
Senior Obligations are paid in full.
 
6. Negative Covenants of the Subordinated Lenders.  Until the payment in full of
the Senior Obligations, no Subordinated Lender shall, without the prior written
consent of Senior Lender:
 
(a) sell, assign, or otherwise transfer, in whole or in part, the Subordinated
Obligations or any interest therein to any other Person (a “Transferee”) or
create, incur or suffer to exist any security interest, Lien, charge or other
encumbrance whatsoever upon any of the Subordinated Obligations or under any
Subordinated Loan Document in favor of any Transferee unless:
 
(i) such action is made expressly subject to this Agreement; and
 
(ii) the Transferee expressly acknowledges to Senior Lender, by a written
agreement in form and substance satisfactory to Senior Lender or by delivery of
an executed counterpart of this Agreement or an intercreditor and subordination
agreement substantially identical to this Agreement, the subordination provided
for herein and agrees to be bound by all of the terms and provisions hereof;
 
(b) permit any of the Subordinated Loan Documents or the Subordinated
Obligations to be amended, restated, renewed, restructured, increased, extended,
supplemented or otherwise modified in any respect;
 
(c) permit or require any Subsidiary of Issuer or any other Credit Party to
guarantee any of the Subordinated Obligations;
 
(d) permit or require Issuer, any Subsidiary of Issuer or any other Credit Party
to create any Lien on any of its assets or properties to secure the payment or
performance of any of the Subordinated Obligations;
 
(e) commence, or join with any creditors (other than Senior Lender) in
commencing, or otherwise cause, any Insolvency Proceeding;
 
 
9

--------------------------------------------------------------------------------

 
 
(f) challenge the validity, enforceability, priority of, or any other term or
provision of, any Senior Loan Document;
 
(g) challenge the extent, validity, creation, perfection or priority of, any
Lien created or purported to be created pursuant to any Senior Loan Document or
seek to avoid or subordinate any such Lien; or
 
(h) interfere in any respect with the exercise by Senior Lender of any right or
remedy under any Senior Loan Document or applicable law;
 
provided, however, that a transfer by operation of law to the estate of a
deceased Subordinated Lender shall not be a default hereunder; provided,
further, that it is the express intent of all parties hereto that such transfer
shall be expressly subject to this Agreement, and that the Transferee of the
estate expressly acknowledges to Senior Lender, by a written agreement in form
and substance satisfactory to Senior Lender or by delivery of an executed
counterpart of this Agreement or an intercreditor and subordination agreement
substantially identical to this Agreement, the subordination provided for herein
and agrees to be bound by all of the terms and provisions hereof.
 
7. Senior Obligations Unconditional.  All obligations and agreements of the
Subordinated Lenders hereunder shall be irrevocable, unconditional, continuing
and absolute.  All rights and interests of Senior Lender hereunder, and all
agreements and obligations of the Subordinated Lenders and Issuer, shall remain
in full force and effect irrespective of:
 
(a) any lack of validity or enforceability of any Senior Loan Document or if all
or any portion of the Senior Obligations and/or the Liens securing same are
subordinated, set aside, avoided or disallowed, in each case pursuant to an
Insolvency Proceeding or otherwise (as a result of the fraudulent transfer
provisions under the Bankruptcy Code, under any State fraudulent conveyance or
fraudulent transfer statute, or otherwise);
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any
Senior Loan Document, including, without limitation, any increase in any of the
Senior Obligations resulting from the extension of additional credit to any
Credit Party or otherwise;
 
(c) any exchange, release or nonperfection of any Lien upon any Collateral, or
any release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of all or any of the Senior Obligations or any
guarantee thereof;
 
(d) the existence of any claim, set-off, defense, counterclaim or other right
that any Subordinated Lender, any Credit Party or any other Person may have
against any Person, including, without limitation, Senior Lender;
 
 
10

--------------------------------------------------------------------------------

 
 
(e) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Senior Obligations, or any manner of sale or other
disposition of any Collateral or any other collateral for all or any of the
Senior Obligations or any obligations of the Credit Parties under the Senior
Loan Documents or any other assets of the Credit Parties;
 
(f) any change, restructuring or termination of the corporate or other
organizational structure or existence of any Credit Party;
 
(g) any failure of Senior Lender to disclose to any Subordinated Lender any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of Issuer or any of its
Subsidiaries now or hereafter known to Senior Lender (each Subordinated Lender
hereby waiving any duty on the part of Senior Lender to disclose such
information); or
 
(h) any other event or circumstance which otherwise might constitute a defense
or counterclaim available to, or a discharge of, Issuer in respect of any of the
Senior Obligations, or of any Subordinated Lender or Issuer in respect of this
Agreement.
 
8. Representations and Warranties.  Each Subordinated Lender represents and
warrants to Senior Lender that:
 
(a) its Subordinated Note: (i) has been issued to it for good and valuable
consideration; (ii) is owned by such Subordinated Lender free and clear of any
security interests, Liens, charges or encumbrances whatsoever arising from,
through or under such Subordinated Lender, other than the interest of Senior
Lender under this Agreement; (iii) is payable solely and exclusively to such
Subordinated Lender and to no other Person and is payable without deduction for
any defense, recoupment, offset or counterclaim, and (iv) constitutes the only
evidence of the obligations evidenced thereby;
 
(b) such Subordinated Lender has the power and authority and the legal right to
execute and deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize its execution, delivery and performance
of this Agreement;
 
(c) this Agreement has been duly executed and delivered by such Subordinated
Lender and constitutes a legal, valid and binding obligation of such
Subordinated Lender, enforceable against such Subordinated Lender in accordance
with its terms;
 
(d) the execution, delivery and performance of this Agreement will not violate
any provision of any requirement of law applicable to such Subordinated Lender
or contractual obligation of such Subordinated Lender and will not result in the
creation or imposition of any Lien on any of the properties or revenues of such
Subordinated Lender pursuant to any requirement of law affecting, or any
contractual obligation of, such Subordinated Lender, except the interest of
Senior Lender under this Agreement;
 
 
11

--------------------------------------------------------------------------------

 
 
(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority or any other Person (including,
without limitation, any creditor of such Subordinated Lender), is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement;
 
(f) no pending or, to the best of its knowledge, threatened litigation,
arbitration or other proceedings if adversely determined would in any way
prevent the performance of the terms of this Agreement; and
 
(g) as of August 31, 2010, Issuer is indebted to the Subordinated Lenders under
the Subordinated Loan Documents in the aggregate amount of $236,538.
 
9. No Representation by Senior Lender.  Senior Lender has not made, and does not
hereby or otherwise make to any of the Subordinated Lenders, any representations
or warranties, express, or implied, nor does Senior Lender assume any liability
or obligation to or of any Subordinated Lender with respect to:
 
(a) the financial or other condition of any Credit Party or any other obligors
under any instruments of guarantee with respect to the Senior Obligations;
 
(b) the enforceability, validity, value or collectibility of any of the Senior
Obligations or the Subordinated Obligations, any collateral therefor, or any
guarantee or security which may have been granted in connection with any of the
Senior Obligations or the Subordinated Obligations; or
 
(c) the title or right of any Credit Party or any other Person to transfer any
collateral or security.
 
10. Waiver of Claims.  To the maximum extent permitted by law, each Subordinated
Lender waives any claim it might have against Senior Lender with respect to, or
arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of Senior Lender or
its affiliates, directors, officers, employees, advisors, attorneys or agents
with respect to any exercise of any rights or remedies under any of the Senior
Loan Documents or any transaction relating to any of the Collateral or any
guarantee.  Neither Senior Lender nor any of its affiliates, directors,
officers, employees, advisors, attorneys or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or any guarantee or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral or realize upon any guarantee upon the request of any
Credit Party or any Subordinated Lender or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof or any
guarantee.
 
 
12

--------------------------------------------------------------------------------

 
 
11. Additional Provisions Applicable After Insolvency Event or
Proceeding.  Without limiting any other term or provision in this Agreement or
any Senior Loan Document:
 
(a) The provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of any Insolvency Event or Insolvency Proceeding.
 
(b) Each Subordinated Lender agrees that it will not, directly or indirectly
(including as a member of any unsecured creditors’ committee), take any action
in or relating to any proceeding arising from, as a result of, in connection
with or relating to any Insolvency Proceeding to challenge, contest or object in
any manner to (i) the extent, validity, creation, enforceability, perfection or
priority of any of the Senior Obligations or any Senior Loan Document or any
Liens or security interests created under any Senior Loan Document, or any term
or provision of this Agreement or any Subordinated Lender's obligations,
undertakings, acknowledgments and agreements set forth in this Agreement; (ii)
any pleading, motion, notice, objection or argument of or made by or on behalf
of any holder of any of the Senior Obligations based on, under or in respect of
Section 361, 362, 363 or 364 of the Bankruptcy Code, including in respect of
permitting the use of any cash or other collateral by, or providing any
financing to, any Credit Party under either Section 363 or 364 of the Bankruptcy
Code (including, without limitation, any request for adequate protection, or in
respect of the sale or other disposition of any property by any Credit Party
under Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization
or any other arrangement (and each Subordinated Lender shall be deemed to have
consented to any such sale or disposition and all of the terms applicable
thereto); or (iii) the payment of interest, fees, expenses or other amounts to
Senior Lender under Sections 506(b) or 506(c) of the Bankruptcy Code or
otherwise.  Each Subordinated Lender agrees that it will not seek relief from
the automatic stay or from any other stay in any Insolvency Proceeding or take
any action in derogation thereof, without the prior written consent of Senior
Lender.  Subordinated Lenders shall not support or vote in favor of any plan of
reorganization (and they shall be deemed to have voted to reject any plan of
reorganization) unless such plan (i) pays off, in cash in full, all Senior
Obligations or (ii) is accepted by Senior Lender.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective, during and after the
commencement of an Insolvency Proceeding.
 
12. Further Assurances.  The Subordinated Lenders and Issuer, at their own sole
cost and expense and at any time from time to time, upon the written request of
Senior Lender will promptly and duly execute and deliver such further
instruments and documents and take such further actions as Senior Lender
reasonably may request for the purposes of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.  Without
limiting the generality of the foregoing, in the event of an assignment pursuant
to any Senior Loan Document or in the event of a Permitted Refinancing, the
Subordinated Lenders and Issuer shall, upon the request of Senior Lender,
execute a new intercreditor and subordination agreement upon the same terms as
this Agreement to further evidence and confirm that the Subordinated Obligations
are and shall remain junior and subordinate in right of payment to the Senior
Obligations or such Permitted Refinancing, as applicable.
 
 
13

--------------------------------------------------------------------------------

 
 
13. Reinstatement.  The terms and provisions of this Agreement shall continue to
be effective or be reinstated, and the Senior Obligations shall not be deemed to
be paid in full, as the case may be, if at any time any payment of any of the
Senior Obligations is rescinded or avoided, or must otherwise be returned by
Senior Lender pursuant to any Insolvency Proceeding or otherwise, all as though
such payment had not been made.
 
14. Expenses.  Each Subordinated Lender, jointly and severally, shall pay or
reimburse Senior Lender, upon demand, for all of its costs and expenses incurred
in connection with the enforcement or preservation of any rights and remedies
with respect to the Subordinated Lenders under this Agreement, including,
without limitation, fees and disbursements of counsel to Senior Lender.
 
15. Provisions Define Relative Rights.  This Agreement is intended solely for
the purpose of defining the relative rights of Senior Lender, on the one hand,
and the Subordinated Lenders, on the other, and the obligations of Issuer in
connection with the foregoing and no other Person shall have any right, benefit
or other interest under this Agreement.  Issuer hereby agrees that it will not
make any payment on or in respect of any of the Subordinated Obligations, or
take any other actions, in contravention of the provisions of this Agreement.
 
16. Legend.  Each Subordinated Lender will cause each of the Subordinated Notes
(and each other Subordinated Loan Document as Senior Lender shall request) to
bear upon its face the following legend:
 
“ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF SEPTEMBER
10, 2010 (THE “SUBORDINATION AGREEMENT”), AS THE SAME MAY BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, BY AND AMONG
TEL-INSTRUMENT ELECTRONICS CORP., A NEW JERSEY CORPORATION, BCA MEZZANINE FUND,
L.P., A DELAWARE LIMITED PARTNERSHIP, AND THE HOLDERS FROM TIME TO TIME OF THE
OBLIGATIONS ARISING UNDER THE SUBORDINATED LOAN DOCUMENTS REFERRED TO IN THE
SUBORDINATION AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS NOTE, AND EACH
HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, ACKNOWLEDGES AND AGREES TO BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.”
 
17. Powers Coupled With An Interest.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Senior Obligations are paid in full.
 
18. Authority of Senior Lender.  Issuer and each Subordinated Lender
acknowledges and agrees that the rights and responsibilities of Senior Lender
under this Agreement with respect to any action taken by Senior Lender or the
exercise or non-exercise by Senior Lender of any option, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall be governed by the Senior Loan Documents and by such other
agreements with respect thereto as may exist from time to time among, but, as
between Senior Lender, on the one hand, and Issuer and the Subordinated Lenders,
on the other hand, Senior Lender shall be conclusively presumed to be acting
with full and valid authority so to act or refrain from acting, and neither
Issuer nor any Subordinated Lender shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
 
 
14

--------------------------------------------------------------------------------

 
 
19. Notices.
 
(a) All notices, requests and demands to or upon Senior Lender, Issuer or any
Subordinated Lender under this Agreement to be effective shall be in writing (or
by fax or similar electronic transfer confirmed in writing) and shall be deemed
to have been duly given or made (i) when delivered by hand or (ii) if given by
mail, when deposited in the mails by certified mail, return receipt requested,
or (iii) if by fax or similar electronic transfer, when sent and receipt has
been confirmed, addressed as follows:
 
If to Senior Lender:                                              BCA Mezzanine
Fund, L.P.
One Turks Head Place
Suite 1492 Providence, RI 02903
Facsimile: (401) 228-3835
Attention: Franz Pool


with a copy to:                                                      Morrison
Cohen LLP
909 Third Avenue
New York, NY 10022
Facsimile: (212) 735-8708
Attention: David A. Scherl, Esq.
    Andrew M. Arsiotis, Esq.


If to Issuer:                                                           
Tel-Instrument Electronics Corp.
728 Garden Street
Carlstadt, NJ 07072
Facsimile: (201) 933-7340
Attention: Joseph P. Macaluso


with a copy to:                                                      Lebow &
Sokolow LLP
770 Lexington Avenue, 6th Floor
New York, NY 10065
Facsimile: (212) 935-4865
Attention: Donald Stuart Bab, Esq.


(b) If to any Subordinated Lender, at its address or transmission number for
notices set forth under its signature below.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) Senior Lender, any Credit Party and any Subordinated Lender may change their
addresses and transmission numbers for notices by notice in the manner provided
in this Section 19.
 
20. Counterparts.  This Agreement may be executed by one or more of the parties
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic means shall be effective as delivery of an original executed
counterpart of this Agreement.
 
21. Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
22. Integration.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF SENIOR
LENDER, ISSUER AND THE SUBORDINATED LENDERS WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THERE ARE NO PROMISES OR REPRESENTATIONS BY SENIOR LENDER, ISSUER OR
ANY SUBORDINATED LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT REFLECTED
HEREIN.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
23. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Senior Lender, Issuer and each Subordinated Lender.
 
(b) No failure to exercise, nor any delay in exercising, on the part of Senior
Lender, any right, remedy power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
(d) If any Subordinated Lender or Issuer violates any of the terms or provisions
of this Agreement, in addition to any remedies in law, at equity or otherwise,
Senior Lender may restrain or enjoin such violation in any court of competent
jurisdiction and may interpose this Agreement as a defense or counterclaim in
any action or proceeding by any Subordinated Lender or Issuer.
 
 
16

--------------------------------------------------------------------------------

 
 
24. Section Headings.  The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
25. Successors and Assigns.  This Agreement shall be binding upon the successors
and assigns of Issuer and each Subordinated Lender and shall inure to the
benefit of Senior Lender and its successors and assigns.
 
26. Governing Law; etc.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.  Each party
hereto hereby irrevocably and unconditionally submits for itself and its
property in any legal action or proceeding arising out of or relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the federal courts of the United States in the State of New York, and any
appellate court from any thereof.
 
27. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[the remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Intercreditor and Subordination Agreement]
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 


SENIOR LENDER:
 
BCA MEZZANINE FUND, L.P.
 
By:       BCA Mezzanine Partners, LLC,
             its General Partner
 
By:
_______________________________
Name:
_______________________________
Title:
_______________________________



 


 
Signatures Continue on Next Page
 
 
 

--------------------------------------------------------------------------------

 


 
[Signature Page to Intercreditor and Subordination Agreement]
 


[Signature Page1 of 4 to Intercreditor and
ISSUER:
 
TEL-INSTRUMENT ELECTRONICS CORP.
 
 
By:
 
Name:
 
Title:
 



 


 


 
Signatures Continue on Next Page
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Intercreditor and Subordination Agreement]
 




 
SUBORDINATED LENDERS:







 
                                                                                   

 
Harold K. Fletcher



 
Address for Notices:



 
[_________]







 
                                                                                         

 
Jeffrey C. O’Hara



 
Address for Notices:



 
[_________]

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Harold K. Fletcher Subordinated Note


See attached.
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Exhibit B


Jeffrey C. O’Hara Subordinated Note


See attached.
 
 
 
 
 
 
 
 